On Petition to Rehear,
The plaintiff in- error has filed herein a courteous, sincere and dignified petition to rehear. It is his insistence that we misconstrued the holding of this Court in Vickers *359v. State, 176 Tenn. 415, 142 S.W.2d 188, 145 S.W.2d 768, in that:
"The plaintiff-in-error is not challenging the authority of the Highway Patrol to execute a search warrant as was done in the Vickers case, when it is properly directed to them, hut he is challenging the authority of the Highway Patrol to execute a search warrant when not properly directed to said Highway Patrol.”
Prom the opinion in the Vickers case all we know about the warrant is what is said there in reference to the warrant which is that it was in the proper form and “was unlawful because made by officers of the State Highway Patrol.” This quotation of course is the contention as made by the plaintiff in error in that case. Thus we must assume from the statements of the Court there that it was a statutory warrant, as here, probably directed to the sheriff or peace officer or some one but was not directed to “the State Highway Patrol”. The warrant in the instant case was not directed to the State Highway Patrol either. This being true it was ably contended in oral argument and in the original brief that under Section 40-508, T.C.A., specifically citing the original opinion, that this warrant was illegal because it was directed to the sheriff and the constable of Weakley County and was not directed to the Highway Patrol. This same argument is again very forcefully made here.
We have again re-read the Vickers case. The writer of .this opinion, when the case was argued before the Court in Jackson, had the idea somewhat as the plaintiff in error contends now, but after very carefully reading *360and re-reading some two or three times the opinion in the Vickers case, we have concluded that the purpose of that opinion was to hold that in view of the statute (Chapter 49 of the Public Acts of 1939) conferring- authority upon members of the Highway Patrol to enforce the law, and of the definitions given to the “assist” by that opinion, that then it was the purpose of the Vickers case to hold that this Act would be construed along with the Code Section last above referred to (40-508, T.C.A.) and make any warrant issued to the sheriff or others there valid when executed by a member of the State Highway Patrol because that member in doing so was under the force there given the statute assisting the officers to whom it was directed.
The Court in the Vickers case said too that these statutes (specifically referring to the one last above referred to, Sec. 40-508, T.C.A.) would not be “narrowly” construed.
The Court in the Vickers case along the line we are talking about had this to say:
‘ ‘ To meet this situation authority was conferred and the duty imposed on the members of the Highway Patrol to assist the officers already primarily dedicated to this purpose in this particular branch of law enforcement. They are to assist in the abatement of a particular evil, — not in its abatement by a particular officer. By raids and arrests when this law violation is brought to their attention, this group of officers, constantly patroling the public roads, will contribute to the suppression of the evil and thus render assistance in this broad sense. In the use of the word ‘assist’, it *361is the end which, is considered by the Legislature, not the particular or immediate agency. The object was not to authorize the patrol to assist this or that local officer, on this or that occasion, and only when summoned by him, but to assist the body of local officials, in enforcement generally of a general law.” (176 Tenn. 415, 142 S.W.2d 190.)
Thus since the announcement by this Court of the Vick-ers case the law has been generally that search warrants directed to the sheriff or this or that, when served by one of these Highway Patrolmen was lawfully served. As we said in the original opinion this is a liberal rather than a strict interpretation of our statute. In view of the bolding of this Court in the Vickers case and the actions thereunder for the last 15 or 20 years since it was enunciated by the Highway Patrol apparently it was not deemed necessary for the Legislature to enact any new law or to change this statute. Clearly if it was changed it would have obviated the questions here made. But since it has been construed as we now interpret that it has we certainly do not feel justified in reversing the case.
It is for these reasons that the petition must be overruled.